Case 1:20-cv-24867-DLG Document 6-46 Entered on FLSD Docket 11/25/2020 Page 1 of 6




                          EXHIBIT 45
   Case 1:20-cv-24867-DLG Document 6-46 Entered on FLSD Docket 11/25/2020 Page 2 of 6


               Pierre-Yves Gunter
               Avocat, LL.M.
               +41 58 261 57 00
               pierre-yves.gunter©baerkarrer.ch




               Ms Carolyn B. Lamm                                              Mr Nick Henchie                          BÄR
               M r Francis A. Vasquez, Jr.                                     M r James Loftis                       & KARRER
               M r Hansel Pham                                                 M r Scott Stiegler
               M r Matthew Drossos                                             Ms Justine Moxham
               W hite & Case LLP                                               M r Peter Danysh
               701 Thirteenth Street, N. W.                                    Ms Georgina Barlow
               Washington, D.C. 20005                                          Ms Susanna Fidoe
               USA                                                             Ms Sophia Burton
               clamm@whitecase.com                                             M r Charles Aitchison
               fvasquez@whitecase.com                                          M r Ben Grunberger-Kirsh
               h pham@whitecase.com                                            Ms Stephanie Archer
               mdrossos@whitecase.com                                          Vinson & Elkins RLLP
                                                                               One Ropemake Street
               Prof. Phil lip Capper                                           London EC2Y 9UE
               M r Nicolas Bouchardie                                          U nited Kingdom
               Ms Alexandra Guilbault                                          n henchie©velaw.com
               Ms Angélica André                                               jloftis@velaw.com
               Ms Kirsten Odynski                                              sstiegler@velaw.com
               M r Risteard de Paor                                            i moxham@velaw.com
               W hite & Case LLP                                               pdanysh@velaw.com
               19, place Vendôme                                               g barlow@velaw.com
               75001 Paris                                                     sfidoe@velaw.com
               France                                                          sburton@velaw.corn
               pcapper@whitecase.com                                           caitchison@velaw.com
               n bouchardie@whitecase.com                                      bg ru n berger-ki rsh @velaw.com
               aguilbault@whitecase.com                                        sarcher@velaw.com
               sandre@whitecase.com
               kirsten.odynski@whitecase.com                                   M r Raid Abu-Manneh
               rdepaor@whitecase.com                                           M r Kwadwo Sarkodie
                                                                               M r George Fisher
               Ms Ana Maria Legendre Burbano                                   Mayer Brown International LLP
               W hite & Case LLP                                               201 Bishopsgate
               Paseo de la Castellana, 7                                       London EC2M 3AF
               28046 Madrid                                                    U nited Kingdom
               Spain                                                           rabu-manneh@mayerbrown.com
               a na.maria.legendre@whitecase.com                               ksarkodie@mayerbrown.com
                                                                               gfisher@mayerbrown.com
               General W&C email
               Claimants.gupc.20910@whitecase.com                              M r Carlos Arrue Montenegro
                                                                               Ms Karla Arias
               M r Daniel Garton                                               ACP Section for Legal Advice on Contracts,
               M r Paul Brumpton                                               Canal Expansion Program Edificio
               M r James Holden                                                739, Corozal Oeste
               W hite & Case LLP                                               Panama
               5 Old Broad Street                                              Republic of Panama
               London EC2N 1DW                                                 caarrue@pancanal.com
               U nited Kingdom                                                 karias@pancanal.com
               dgarton@whitecase.com
               p brumpton@whitecase.com                                        M r Manus McMullan QC
               lames.holden@whitecase.com                                      M r Christopher Lewis QC
                                                                               M r Peter Land
                                                                               Atkin Chambers
                                                                               Gray's Inn
                                                                               London WC1R 5AT
                                                                               U nited Kingdom
                                                                               m mcmullan@atkinchambers.com
                                                                               clewis@atkinchambers.com
                                                                               pland@atkinchambers.com
Bär & Karrer   Genève                     Zurich                      Lugano                     Zoug
Avocats        Bär & Karrer SA            Bär & Karrer AG             Bär & Karrer SA            Bär & Karrer AG
               12, quai de la Poste       Brandschenkestrasse 90      Via Vegezzi 6              Baarerstrasse 8
               CH-1211 Genève 11          CH-8027 Zürich              CH-6901 Lugano             CH-6302 Zug
               Phone: +41 58 261 57 00    Phone: +41 58 261 50 00     Phone: +41 58 261 58 00    Phone: +41 58 261
               Fax:    +41 58 261 57 01   Fax:     +41 58 261 50 01   Fax:    +41 58 261 58 01   Fax:    +41 58 261
               geneve@baerkarrer.ch       zuerich@baerkarrer.ch       lugano@baerkarrer.ch       zug@baerkarrer.ch
 Case 1:20-cv-24867-DLG Document 6-46 Entered on FLSD Docket 11/25/2020 Page 3 of 6

Bär & Karrer                                                                     2




               Prof. Antonio Crivellaro         Mr Andrés Jana
               Prof. Andrea Carlevaris          Ms Catalina Fernandez
               M r Giovanni Minuto              Bofill Mir & Alvarez Jana
               Ms Anna Biasiolo                 Av. Andrés Bello 2711 - Piso 8
               M r Paolo Di Giovanni            7550611 Las Condes
               M r Paolo Di Giovanni            Santiago
               Bonelli Erede Studio Legale      Chile
               Via Michele Barozzi 1            ajana@bmaj.cl
               20122 Milan                      cfernandezc@bmaj.cl
               Italy
               Antonio.crivellaro@belex.com
               Andrea.carlevaris@belex.com
               Giovanni.minuto@belex.com
               Anna.biasiolo@belex.com
               Paolo.digiovanni@belex.com

               General BE email
               panamacanaldispute@belex.com

               M r Richard M. Preston
               M r Jeffrey M. Hummel
               Seyfarth Shaw LLP
               975 F Street, N.W.
               Washington, D.C. 20004
               USA
               rpreston@seyfarth.comu
               jhummel@seyfarth.corn

               Ms Monica Crespo
               M r Jorge F. Lee
               M r Anibal Galindo
               M r Eduardo Gomez
               Aleman, Cordero, Galindo & Lee
               2do piso, Humboldt Tower
               Calle 53 Este, Marbella
               Panama City
               Panama
                mcrespo@alcogal.com
               jfl@alcogal.com
               agalindo@alcogal.corn
               egomez@alcogal.com

               M r Elliott Geisinger
               M r Christopher Boog
               Schellenberg Wittmer
               15bis, rue des Alpes
               P.O. Box 2088
               1211 Geneva 1
               Switzerland
               Elliott.Geisinger@swlegal.ch
               christopher.boog@swlegal.ch
  Case 1:20-cv-24867-DLG Document 6-46 Entered on FLSD Docket 11/25/2020 Page 4 of 6

Bär & Karrer                                                                                    3




               Cc:

               M r Claus Von Wobeser                     Robert Gaitskell, QC
               Von Wobeser y Sierra, S.C.                Keating Chambers
               Paseo de los Tamarindos 60                10 Essex Street
               4th Floor, Bosques de las Lomas           London WC2R 3AA
               Cuajimalpa                                U nited Kingdom
               Mexico City                               rgaitskell@keatingchambers.com
               Ciudad de México 05120
               Mexico
               cvonwobeser@vwys.com.mx


               M r Juan Pablo Argentato
               Counsel
               ICC International Court of Arbitration
               33-43, avenue du Président-Wilson
               75116 Paris
               France
               ical@iccwbo.org


               Geneva, 23 October 2020
               424533/vd/11708752v2




               ICC Arbitration Case No. 22466/ASM/JPA (C-22967/ASM)
               (1) Grupo Unidos por el Canal, S.A.,(2) Sacyr, S.A.,(3) Webuild, S.p.A.,
               (4) Jan De Nul, N.V. vs Autoridad del Canal de Panama



                Dear Counsel,

               I refer to the Claimants' letter dated 15 October 2020 and request to "update" my
               disclosures in the above-mentioned case (Panama 2), Claimants' clarifications of
               19 October 2020 and Respondent's position of 21 October 2020.

               I understand that Claimants wish to verify whether as of today I have any facts or
               circumstances to disclose that may affect my independence in the eyes of the
               Parties or that could give rise to reasonable doubts as to my impartiality (Article
               11(3) of the ICC Rules and paragraph 23 of the ICC Note to the Parties and Arbitral
               Tribunal on the Conduct of the Arbitration under the ICC Rules of Arbitration).

               I do not have such facts or circumstances to disclose, pursuant to the applicable
               rules as I understand them.

               I wish to add that pursuant to my understanding of the applicable disclosure rules,
               the elements identified in the 3 bullet points of Claimants' request for updated
               disclosure go beyond my disclosure obligations.
 Case 1:20-cv-24867-DLG Document 6-46 Entered on FLSD Docket 11/25/2020 Page 5 of 6

Bär & Karrer                                                                                       4




               This being said, in view of the clarifications made by Claimants and in particular
               the specific concern expressed by Claimants on 19 October 2020 with respect to
               the multiple arbitrations between the Parties concerning the Panama Canal Project
               a nd possible relationship between the arbitrators involved with the various parallel
               cases, I hereby provide in ful l transparency the following information:

               1.   With respect to my co-arbitrators in ICC Case No. 20910/ASM/JPA
                    (Panama 1) and ICC Case No. 22466/ASM/JPA (Panama 2), namely Mr Claus
                    von Wobeser and Dr Robert Gaitskell, I am sitting as arbitrator (namely
                    President) with Dr Robert Gaitskell in an unrelated ICC Case No. 24400/AYZ
                     i nvolving different parties and different law firms. The final hearings are
                     planned for end of August 2021. I am not sitting with Mr Claus von Wobeser
                     i n other arbitration cases. I never had any other appointment as arbitrator or
                    as dispute board member with Mr Claus von Wobeser or Dr Robert Gaitskell
                     beside the three abovementioned cases.

               2.   With respect to the arbitrators listed in Claimants' email of 19 October 2020,
                    I am sitting as arbitrator (namely President) with Dr Bernard Hanotiau in a
                    totally unrelated LCIA Case No. 173632 involving different parties and
                    d ifferent Counsel. Due to bankruptcy proceedings, the case has been stayed.
                    I am not sitting with the other arbitrators. I may add that in the past I did sit
                    at one occasion with Bernardo Cremades in an unrelated ICC case 19697/MCP
                    i nvolving different parties and completed in May 2017 (we were both
                    party-appointed arbitrators). I never sat as arbitrator with Bernard Audit,
                    Stephen Furst, Gabrielle Kaufmann-Kohler and Guido Tawil.

               3.    With respect to ongoing cases as arbitrator involving the same Counsel as in
                    this case, I am not sitting as arbitrator in any case involving Respondent's
                    Counsel. I may simply add in ful l transparency that in the above-mentioned
                    ICC case in which I was sitting with Bernardo Cremades, Mr Manus McMullan
                    (Counsel on record for Respondent in this case) became involved as Counsel
                     i n the course of the arbitration procedure (namely after the appointment of
                    the members of the Arbitral Tribunal) and was representing the party which
                     had appointed Bernardo Cremades (not the opposite party which had
                    a ppointed me).

                    With respect to ongoing cases involving Claimants' Counsel and although I
                    expect Claimants' Counsel team to be fully aware of those cases, I can
                    mention, always in full transparency, that:

                    a)    I am sitting as arbitrator in an unrelated ICC Case No. 23296/GR
                          i nvolving different parties in which a party represented by the firm
                          Schellenberg Wittmer appointed me as arbitrator before the firm
                          became Counsel on record in this case. Prof. Nathalie Voser and
                          Dr Christoph Boog (who is Counsel on record in this case) are the
                          partners in charge.
  Case 1:20-cv-24867-DLG Document 6-46 Entered on FLSD Docket 11/25/2020 Page 6 of 6

Bär & Karrer                                                                                       5




                     b)   I am sitting as Sole Arbitrator in an unrelated SCAI Case No. 300462-
                          2019 involving different parties in which White & Case Geneva became
                          Counsel on record after my appointment by the parties. White & Case
                          Geneva replaced Respondents' Counsel.

                    c)    I have been appointed directly by the ICC Court in an unrelated
                          ICC Case No. 24863/PTA involving different parties in which White &
                          Case Geneva is acting as Respondent's Counsel.

               In any case, in my view, none of the above information constitute facts or
               circumstances of such a nature as to call into question my independence in the
               eyes of the parties or to give rise to reasonable doubts as to my impartiality.

               I further note that whereas I have been a rather active member of the arbitration
               community for almost 30 years, I do not keep records of my interactions or
               participations at conferences such as the IBA, ICCA, the ICC, the Swiss Arbitration
               Association (ASA), etc. Moreover, whereas I have known Elliott Geisinger for a long
               time (as we started our arbitration career around the same time, are both based
               i n Geneva and he is the past President of ASA), I do not have any close personal
               relationship with any counsel to one of the parties (including Elliott Geisinger) or
               any counsel's law firm.

               Finally, other members of my firm are from time to time involved with
               matters/cases (including arbitration and litigation matters/cases) in which lawyers
               of law firms acting in this case are involved. Nothing surprising considering the size
               of my firm and even more the size of some of law firms involved in this case.
               Counsel for the Parties are obviously informed of such cases. Providing the full list
               of matters/cases (even limited to arbitration or litigation matters/cases) would go
               far beyond my disclosure obligations (as I understand them) among other in light
               of paragraph 23 of the ICC Note to the Parties and Arbitral Tribunal on the Conduct
               of the Arbitration under the ICC Rules of Arbitration. I note in that context that
               Claimants' request even refers to closed matters/cases and with no time limitation.
               I shall also stress that I joined Bär & Karrer Ltd on 1 January 2017. In any case,
               even in the context of the activities of other members of my Firm, I am not aware
               of circumstances which could call into question my independence in the eyes of the
               parties or give rise to reasonable doubts as to my impartiality.

               Yours faithfully,




               Pierre-Yves Gunter
